DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/23/2021, with respect to the 102 rejections made in view of Kimura (Pub. No. US 2007/0230946 A1; hereafter Kimura (Pub. No. US 2007/0230946 A1; hereafter Kimura) have been fully considered and are persuasive.  The 102 rejections of claims 1, 2, and 4-17 in view of Kimura have been withdrawn. 
Applicant's arguments filed 2/21/2021 with respect to the claims 1, 4-9, and 13-17 in view of Hoang (Pub. No. US 2015/0071627 A1; hereafter Hoang) have been fully considered but they are not persuasive.
Applicant argues that the prior art of Hoang does not disclose “a central frame sandwiched between the first actuator and the second actuator, and configured to support the first actuator, the second actuator, and the differential member” (see Applicant’s remarks page 8, emphasis yours). In support of this, Applicant argues that prior art Hoang discloses “that the main structure 50 is for "enclosing electronic components" and "the drive systems [are] rigidly mount[ed] to both sides of the structure 50." Hoang, ¶[0038].” However, this would reinforce Examiner’s position that the central frame 50 is “sandwiched between the first actuator and the second actuator, and configured to support the first actuator, the second actuator, and the differential member” as called for in the newly amended claim.
The cited portion of Hoang specifically states that the actuators are “rigidly mount[ed] to both sides of the structure 50." This means that the structure 50 is sandwiched between the drive systems, .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-8, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoang (Pub. No. US 2015/0071627 A1; hereafter Hoang).
 	Regarding claim 1, Hoang discloses a gimbal mechanism for providing movement of a payload about at least two degrees of freedom (see Hoang Fig. 1, item 10), the gimbal mechanism comprising: a first actuator configured to provide rotation about a central actuator axis at a first actuator speed (see Hoang Fig. 2, item 20); a second actuator co-axial with the first actuator and configured to provide rotation about the central actuator axis at a second actuator speed (see Hoang Fig. 2, item 30); and a differential member comprising: a differential gear operatively coupled to the first actuator and the second actuator (see Hoang Fig. 7, item 37); and a shaft extending between the first actuator and the second actuator, the shaft having an input end coupled to the differential gear and an output end coupled to the payload (see Hoang Fig. 7, item 41); and a central frame sandwiched between the first actuator and the second actuator, and configured to support the first actuator, the second actuator, and the differential member (see Hoang Fig. 1, item 50 and Response to Arguments, above); wherein: the differential member is configured to rotate freely about a differential member axis, the differential 

Regarding claim 4, Hoang discloses the gimbal mechanism of claim 1, wherein the gimbal mechanism is configured to provide a full rotation of the payload about the differential member axis (see Hoang Figs. 1 and 7, items 37, 40, and 41, as shown in Fig. 1, there is no impediment to the rotation about the roll axis of the differential gear).

 	Regarding claim 5, Hoang discloses the gimbal mechanism of claim 1, wherein an angular speed of rotation of the differential member about the differential member axis is linearly related to a difference between the first actuator speed and the second actuator speed (this is an inherent property of the differential gear system shown in both Applicant’s invention and Hoang).

 	Regarding claims 6 and 7, Hoang discloses the gimbal mechanism of claim 1, wherein the central actuator axis and the differential member axis are positioned at a non-zero angle relative to one another; wherein the non-zero angle is 90 degrees (see Hoang claim 3 “The driven gear in the differential gear assembly in claim 1 is positioned 90 degrees to the drive gears.”).

 Regarding claim 8, Hoang discloses the gimbal mechanism of claim 1, wherein: the first actuator and the second actuator are configured to be actuated independently; or the first actuator and the second actuator are fixed in position and orientation relative to one another (see Hoang Fig. 2, items 20 and 30 which are independent motors).

 	Regarding claim 13, Hoang discloses the gimbal mechanism of claim 1, wherein each of the first actuator and the second actuator comprises a rotor fixedly coupled to an engagement mechanism configured to engage the differential gear (see Hoang Fig. 3, item 6a can be construed as a rotor which is fixedly connected to the drive shaft 7a which engages the differential gear through the gears 36).

 	Regarding claim 14, Hoang discloses the gimbal mechanism of claim 13, wherein the engagement mechanism comprises an actuator gear or a friction wheel (see Hoang Fig. 7, item 36).

 	Regarding claim 15, Hoang discloses the gimbal mechanism of claim 13, wherein the engagement mechanism is tapered (see Hoang Fig. 7, item 36 which is disclosed as a miter gear).

 	Regarding claim 16, Hoang discloses the gimbal mechanism of claim 1, wherein the first actuator and the second actuator are configured to cause the payload to rotate about only one of the central actuator axis and the differential member axis if the first actuator speed and the second actuator speed are identical (see Hoang paragraph [0008] “When both drive gears rotate in the opposite direction, and at the same speed, the camera pitches about the axis along the centerline of the drive gears, and when the drive gears rotate in the same direction, and at the same speed, the camera rolls about the axis along the centerline of the driven gear.”).

 	Regarding claim 17, Hoang discloses the gimbal mechanism of claim 1, wherein the first actuator and the second actuator are configured to cause the payload to rotate about both the central actuator axis and the differential member axis if the first actuator speed and the second actuator speed are different (see Hoang paragraph [0008] “Varied speed and direction of the two drive motors enable the camera to rotate in any combinations of motions about the two axes.”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang in view of Lassen (U.S. Patent No. 2,992,563; hereafter Lassen).
 	Regarding claim 3, Hoang discloses the gimbal mechanism of claim 1, but does not disclose that the gimbal mechanism is configured to provide a full rotation of the payload about the central actuator axis.
	Lassen discloses a gimbal mechanism with a differential gear driving system wherein the gimbal mechanism is configured to provide a full rotation of the payload about the central actuator axis (see Lassen Fig. 1, items 22, 23, 25, and 29. See also Lassen col. 4, ll. 5-8 “It is thus seen that by proper control of the input torques applied to the input shafts 13 and 14, the inner gimbal frame 25 may be rotated through 360° of elevation angle”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Hoang with 360 degree rotation about the central actuator axis in order to maximize the tilt capability of the attached camera device.

Claims 1, 2, 6, 7, 10-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenz (U.S. Patent No. 4,606,695; hereafter Lenz) and Zhang (Pub. No. US 2012/0067150 A1; hereafter Zhang).
 Regarding claim 1, Lenz discloses a gimbal mechanism for providing movement of a payload about at least two degrees of freedom, the gimbal mechanism comprising: a first actuator configured to provide rotation about a central actuator axis at a first actuator speed (see Lenz Fig. 2, item 20); a differential member comprising: a differential gear operatively coupled to the first actuator (see Lenz Fig. 2, item 66); and a shaft extending between the first actuator and the second actuator (see Lenz Fig. 2, item 40), the shaft having an input end coupled to the differential gear and an output end coupled to the payload (see Lenz Fig. 2, items 66 and 37); and a central frame configured to support the first actuator, and the differential member (see Lenz Fig. 2, item 50); wherein: the differential member is configured to rotate freely about a differential member axis (see Lenz Fig. 2, item 40A), the differential member axis extending along a length of the shaft (see p1 Fig. 2, items 40A and 40); and the first actuator is configured to cause the payload to rotate about the central actuator axis, the differential member axis, or both, based on the first actuator speed (see Lenz Fig. 2, items 20, 65 and 71).
Lenz discloses controlling the two degrees of freedom via selectively braking the gear members 65 and 71, instead of selectively driving them.
Zhang discloses a driving device with a second actuator co-axial with the first actuator and configured to provide rotation about the central actuator axis at a second actuator speed (see Lenz Fig. 3, items 50 and 86), a central frame sandwiched between the first actuator and the second actuator (see Zhang Fig. 2, item 120, specifically 121 and 123), and wherein the driving in controlled via different driving speeds of the first and second actuator rather than by braking (see Zhang paragraph [0014]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Zhang with a frame and first and second actuators like those of Zhang in order to have “a load weight of the robotic arm assembly 100 can be relatively high, and a size of the robotic arm assembly 100 can be reduced due to the compact structure of the differential gear train” as taught by Zhang (see Zhang paragraph [0014]). Furthermore, having a drive system that does not require braking to drive the 

 Regarding claim 2, Lenz as modified discloses the gimbal mechanism of claim 1, wherein the shaft traverses the central actuator axis (see Lenz Fig. 2, items 40 and 21).

 	Regarding claims 6 and 7, Lenz as modified discloses the gimbal mechanism of claim 1, wherein the central actuator axis and the differential member axis are positioned at a non-zero angle relative to one another wherein the non-zero angle is 90 degrees (see Lenz Fig. 2, items 21 and 40A).

 	Regarding claim 10, Lenz as modified discloses the gimbal mechanism of claim 1 wherein a longitudinal axis of the central frame is co-axial with the central actuator axis (see Lenz Fig. 2, items 21 and 50).

 Regarding claim 11, Lenz as modified discloses the gimbal mechanism of claim 1 wherein the central frame comprises a central joint member comprising: an actuator joint component configured to provide free rotation about the central actuator axis (see Lenz Fig. 2, item 30); and a differential joint component configured to provide free rotation about the differential member axis (see Lenz Fig. 2, item 47).

 	Regarding claim 12, Lenz as modified discloses the gimbal mechanism of claim 11, wherein the actuator joint component and the differential joint component are orthogonal to one another (see Lenz Fig. 2, items 30 and 47).

 	Regarding claim 21, Lenz as modified discloses the gimbal mechanism of claim 1, wherein: the differential gear is coupled to an input end of the shaft on a first side of the central actuator axis (see Lenz Fig. 2, items 40 and 66); and the payload is coupled to an output end of the shaft on a second side of the central actuator axis that is opposite to the first side across the central actuator axis (see Lenz Fig. 2, items 37, 40, and 21).

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        4/5/2021